Citation Nr: 0014661	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-01 172	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran had more than 20 years of active service ending 
on June 30, 1979.  


FINDING OF FACT

The claim for service connection for a left knee disability 
is not supported by cognizable evidence showing that this 
disability was present in service, or is otherwise of service 
origin.  


CONCLUSION OF LAW

The claim for service connection for a left knee disability 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records disclose that the veteran was 
hospitalized at a service medical facility following a 
motorcycle accident in February 1965.  At the time of 
admission, the veteran complained of, among other things, 
pain in his right calf "and knees."  The pertinent diagnosis 
noted at the time of discharge was abrasions of the forehead, 
elbows, "and knees."  

Service medical records additionally disclose that, on a 
number of occasions in service, the veteran received 
treatment for various right knee-related complaints.  On none 
of these occasions did the veteran voice complaints regarding 
his left knee.  

On Department of Veterans Affairs (VA) general medical 
examination in August 1979, the veteran stated that, on a 
number of occasions in service, he had injured his right 
knee, and received both symptomatic and supportive treatment.  
A physical examination conducted at that time yielded no 
findings regarding the veteran's left knee, and no pertinent 
diagnosis was noted.  

In a rating decision of September 1979, the Regional Office 
(RO) granted service connection (and a 10 percent evaluation) 
for degenerative joint disease as the residual of injury to 
the right knee, effective from July 1, 1979.  

During the course of a VA Agent Orange protocol examination 
in November 1994, it was noted that the veteran had a very 
unstable right knee, for which he wore a metallic brace.  
Once again, no pertinent diagnosis was noted.  

In December 1994, a VA orthopedic examination was 
accomplished.  At the time of evaluation, the veteran stated 
that, approximately two years previously, he had developed 
pain and dysfunction in his left knee which had become 
"progressive."  Additionally noted was that radiographic 
studies of the right knee performed two years earlier had 
shown degenerative joint disease, but, apparently, the left 
knee was not "X-rayed" at that time.  According to the 
veteran, while his left knee did not "lock," approximately 
once per week, it would give way.  

On physical examination, the veteran displayed knee pain "as 
he walked limping on the right using a cane and wearing a 
brace."  The veteran undressed, moved about the examining 
room, and both mounted and dismounted the examining table 
with some discomfort.  However, he experienced little 
difficulty in rising from the supine to the sitting position.  
The veteran could not hop on either foot, nor could he heel 
walk.  He toe walked in a somewhat gingerly fashion.  The 
veteran could only partially squat with his right knee, but 
could fully squat with his left knee.  While seated on the 
examining table, his left thigh measured one-quarter inch in 
circumference more than the right, and calf measurements were 
equal.  While supine, there was a 5 degree hyperextension of 
the right knee, accompanied by normal flexion in both knees, 
and normal extension in the left knee.  The veteran's right 
knee showed evidence of bony enlargement, crepitus, pain on 
motion, and tenderness.  The left knee, however, showed no 
pain on motion, tenderness or crepitus.  

Radiographic studies of the veteran's knees showed evidence 
of a fabella bilaterally.  There was a small metallic foreign 
body fragment near the proximal left tibial diaphysis 
medially just below the metaphyseal region.  Further 
examination revealed no evidence of meniscal calcifications 
or free joint bodies, and there was no evidence of either 
fractures or destructive lesions.  The pertinent diagnoses 
noted at the time of examination were internal derangement of 
the knees; and shrapnel fragment of the left knee.  

On more recent VA orthopedic examination in April 1997, it 
was noted that the veteran's claims folder had been reviewed.  
That review revealed evidence of internal derangement, as 
well as a shrapnel fragment of the left knee.  Reportedly, 
the veteran had been involved in a motorcycle accident in 
February of 1965, at which time he sustained abrasions to 
both knees.  Additionally noted was a history of injury in 
1964, at which time the veteran dove into a hole attempting 
to escape from a mortar round.  Radiographic studies of the 
veteran's knees conducted in 1978 demonstrated the presence 
of minimal degenerative joint disease of the right knee, and 
a normal left knee.  Further noted was that the veteran was 
service connected for his right knee, "but not for shrapnel."  
Reportedly, when the veteran filed his claim for the left 
knee in 1994, he made his first reference to a shrapnel wound 
of the right leg.  Radiographic studies in 1978 reportedly 
showed no foreign body of the left knee, though such finding 
was noted on 1994 radiographic studies.  

When further questioned, the veteran gave a history of 
discomfort in his left knee beginning in about 1995.  
Reportedly, several months after that, he had stumbled and 
fallen down some stairs, the result of his left leg "not 
supporting him."  The veteran stated that, in his opinion, he 
had used a cane so long for his right knee that his left knee 
had "gotten out of kilter."  Complaints included weakness and 
fatigability in the left knee due to pain, but with no 
incoordination.  

On physical examination, the veteran displayed some limp on 
both the right and left when walking with a cane in both 
hands.  The cruciate and collateral ligaments of both knees 
were stable, though there was some general tenderness to 
palpation anteriorly.  At the time of evaluation, McMurray's 
test was negative.  Further evaluation revealed a slight give 
way weakness of both quadriceps and gastrocnemius due to 
complaints of knee pain.  There was no effusion or 
crepitation on either the right or left.  Active measured 
range of motion showed right knee extension of 0 degrees, 
with flexion from 100 to 105 degrees.  Left knee extension 
was likewise to 0 degrees, with flexion to 115 degrees.  
Radiographic studies of the veteran's left knee joint 
revealed a focal metallic density about the proximal tibia 
along its anteromedial margination, with no other localizing 
signs of bone or soft tissue abnormalities.  

In the opinion of the examiner, there was no clinical 
evidence of internal derangement of the left knee.  While the 
veteran appeared to experience some general pain, it was 
difficult to determine the current etiology of that pain due 
to the fact that the veteran had suffered a stroke affecting 
the left side of his body.  In actuality, there was a 
"significant possibility" or even probability that the 
veteran's fall down the stairs in 1995 was a prodrome of his 
left stroke "because it affected the left leg as far as his 
stating it just wasn't there when he started to go down the 
stairs."  Further noted was that any left leg/knee condition 
was not a direct result of the veteran's service-connected 
degenerative joint disease of the right knee, "nor was it 
aggravated by same."  

Analysis

As to the issue currently before the Board of Veterans' 
Appeals (Board), the threshold question which must be 
resolved is whether the veteran's claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488, (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  Moreover, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic left knee disability.  While in 
February 1965, during the veteran's active military service, 
he received treatment for abrasions of both knees following a 
motorcycle accident, there is no indication that this 
incident resulted in a chronic left knee disability of any 
kind.  Indeed, at the time of a VA general medical 
examination in August 1979, the veteran voiced no complaints 
regarding his left knee, nor was any pertinent diagnosis 
noted.  The earliest clinical indication of the presence of a 
chronic left knee disability is revealed by a VA orthopedic 
examination dated in December 1994, more than 16 years 
following the veteran's retirement from service, at which 
time there was noted the presence of internal derangement, as 
well as a shrapnel fragment in the veteran's left knee.  

The veteran argues that his current left knee impairment is, 
in fact, causally related to his service-connected 
degenerative joint disease of the right knee.  More 
specifically, the veteran argues that, due to his use of a 
cane for his service-connected right knee disability, his 
left knee has gotten "out of kilter."  

The Board notes that, at the time of the VA orthopedic 
examination in April 1997, and following an in-depth review 
of the veteran's claims folder, it was the opinion of the 
examiner that there was "no clinical evidence" of internal 
derangement of the veteran's left knee.  While suffering 
"some general pain," it was difficult to determine the exact 
etiology of that pain due to the fact that the veteran had in 
the past experienced a left-sided stroke.  In the opinion of 
the examiner, any left leg/knee condition which the veteran 
experienced was not the direct result of his service-
connected degenerative joint disease of the right knee, "nor 
was it aggravated by same."  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Notwithstanding the veteran's current left 
knee problems, the only evidence which the veteran has 
submitted which supports a finding of a nexus to service is 
his own testimony.  Evidence of such a nexus, however, cannot 
be provided by lay testimony, because "lay persons are not 
competent to offer medical opinions."  Grottveit, supra; see 
also Meyers v. Brown, 9 Vet. App. 425 (1996); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grivois v. Brown, 6 Vet. 
App. 136 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the veteran has failed to provide evidence 
of continuity of symptomatology under 38 C.F.R. § 3.303(b).  
See Savage, 10 Vet. App. at 498.  His statements, in and of 
themselves, are insufficient to relate his current left knee 
symptomatology to any inservice incident, or to his service-
connected degenerative joint disease of the right knee.  
Based upon a full review of the pertinent evidence of record, 
the Board is unable to conclude that the veteran's current 
left knee pathology, first documented a number of years 
following service discharge, was present in service, or in 
any way related to his currently service-connected right knee 
disability.  Under such circumstances, his claim is not well 
grounded, and must be denied.  


ORDER

Service connection for a left knee disability is denied.  



		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 

